Citation Nr: 0321964	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  95-16 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits by reason of service 
connection for respiratory disease, (chronic obstructive 
pulmonary disease), as proximately due to or the result of 
the veteran's service-connected psychiatric disability.

3.  Entitlement to accrued benefits by reason of an increased 
rating in excess of 30 percent for anxiety neurosis.

4.  Entitlement to accrued benefits by reason of an increased 
rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953, from January 1957 to December 1960, and from September 
1961 to May 1967.  He died in October 1994.  The appellant is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board in June 2001.

The appellant's appeal initially included the issue of 
entitlement to accrued benefits by reason of service 
connection for cardiovascular disease.  This benefit was 
granted by rating decision in March 2003 and is therefore not 
in appellate status. 


FINDINGS OF FACT

1.  A service-connected disability contributed substantially 
or materially to cause the veteran's death.

2.  A respiratory disability was aggravated by the veteran's 
service-connected psychiatric disability.

3.  Prior to his death, the veteran's service-connected 
psychiatric disability precluded him from securing or 
following substantially gainful employment.

4.  The evidence in the claims file at the time of the 
veteran's death did not establish that he was entitled to an 
increased rating for his bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused 
or contributed to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

2.  The criteria for accrued benefits based on a claim for 
service connection for respiratory disease, (chronic 
obstructive pulmonary disease), as proximately due to or the 
result of the veteran's service-connected psychiatric 
disability, are met.  38 U.S.C.A. § 5121(c) (West 2002); 38 
C.F.R. § 3.1000(c) (2002).

3.  The criteria for a 100 percent rating for anxiety 
neurosis, for accrued benefit purposes, has been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.1000, 4.7 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1994).

4.  The criteria for accrued benefits based on a claim of an 
increased rating for bilateral hearing loss are not met.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issues on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

I.  Service connection for the cause of the veteran's death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

The veteran's Death Certificate indicates that he died on 
October [redacted]

, 1994, of acute myocardial infarct due to coronary 
artery heart disease.  In a March 2003 rating decision, 
entitlement to accrued benefits by reason of service 
connection for a cardiovascular condition was granted.

While not unmindful to the unique posture of this case, one 
must be aware of the the fact that the veteran died as a 
result of a service connected disability (regardless of when 
service connection was granted, i.e., after the veteran's 
death, and regardless of the basis for the grant of the 
cardiovascular condition.)  As such, service connection for 
the cause of the veteran's death is warranted.

II.  Entitlement to accrued benefits by reason of service 
connection for respiratory disease, (chronic obstructive 
pulmonary disease), as proximately due to or the result of 
the veteran's service-connected anxiety neurosis.

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  In order for a claimant to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.

At the time of his death the veteran had a claim pending for 
entitlement to service connection for a respiratory 
disability.  As this claim was pending at the time of the 
veteran's death, the issue of accrued benefits is 
appropriate, and the question now becomes whether the 
evidence in the file at the time of the veteran's death (or 
constructively in the file) supported such a claim.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a).

When read in the light most favorable to the veteran, the 
Board finds that the March 1994 letter from the veteran's 
private physician indicates that the veteran's respiratory 
problems were at least aggravated by his service-connected 
psychiatric disability.  As such, entitlement to accrued 
benefits by reason of service connection for respiratory 
disease (on the basis of Allen v. Brown, 7 Vet. App. 439 
(1995)) is warranted.


III.	Entitlement to accrued benefits by reason of an 
increased rating in excess of 30 percent for anxiety 
neurosis.

As for this issue, the evidence in the file at the time of 
the veteran's death consisted of a June 1994 VA mental 
disorders examination (with a VA social worker's report) and 
a March 1994 letter from the veteran's private physician.  
The veteran's private physician indicated that the veteran 
was "nearly totally nerve-bound."  The June 1994 VA mental 
disorders examination revealed that the veteran was shaking 
and trembling at the time of the examination.  The June 1994 
VA social worker's report indicated that due to the veteran's 
psychiatric problems he was "unable to distract himself from 
intrusive memories by engaging in tasks."  Increased anxiety 
and a desire for less interaction with people were also 
noted.  

The Board notes that there was no evidence in the claims file 
at the time of the veteran's death that was contrary to the 
veteran's private physician's assertion that the veteran was 
"nearly totally nerve-bound."  After considering all of the 
evidence of record, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met under the 
criteria in effect prior to November 7, 1996, as the 
veteran's anxiety disorder essentially caused him to be 
unable to obtain or retain employment.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

IV.  Entitlement to accrued benefits by reason of an 
increased rating in excess of 10 percent for bilateral 
hearing loss.

There was essentially no evidence concerning this issue in 
the veteran's claims file at the time of his death.  In 
short, the Board finds that the record at the time of the 
veteran's death did not establish that he was entitled to an 
increased rating for his bilateral hearing loss disability.  
As such, entitlement to accrued benefits for this claim must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to accrued benefits by reason of service 
connection for respiratory disease, (chronic obstructive 
pulmonary disease), as proximately due to or the result of 
the veteran's service-connected psychiatric disability, is 
granted.

Entitlement to accrued benefits by reason of an increased 
rating of 100 percent for anxiety neurosis is granted.

Entitlement to accrued benefits by reason of an increased 
rating in excess of 10 percent for bilateral hearing loss is 
denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

